FLETCHER, Judge
(concurring in part):
Defense counsel on August 29, 1979, notified the convening authority that in case of referral of charges against appellant, he would request the presence at trial of Sergeant William Reddick. He averred that Sergeant Reddick “as . . . the first law enforcement person to arrive” at the crime scene, would “testify as to his observations of the persons present.”
Defense counsel also noted that Sergeant Reddick would be “separating from the Air Force on 6 September 1979,” and might “return to the United States.” Anticipating the very problems discussed in the majority opinion, he requested that Sergeant Reddick be deposed. No action was taken by the convening authority on this request.
On August 30, 1979, charges were preferred against appellant. On August 31, 1979, a pretrial investigating officer was designated by the convening authority. Sergeant William Reddick was called as a witness before an Article 32 investigation on September 4, 1979, and gave information concerning his knowledge of the incident. The investigating officer noted in his report that “Sergeant Reddick has PCS’d to CO-NUS on 5 September 1979.” The report of the Article 32 investigation was submitted to the convening authority on September 26, 1979.
I agree with the majority opinion that reasonable conduct by the convening authority might have avoided many of the problems raised on this appeal. See Article 6(b), Uniform Code of Military Justice, 10 U.S.C. § 806(b).
Additionally, on the question of reversal of this conviction as a result of the absence at trial of the defense-requested witness, I agree with the facts as assessed by the majority. Moreover, I agree that this matter may be resolved against appellant on the basis of the decisions of this Court in United States v. Hampton, 7 M.J. 284 (C.M.A.1979), and United States v. Lucas, 5 M.J. 167 (C.M.A.1978). Nevertheless, I refuse to give approval to any dicta in the majority opinion which attempts to return this Court to the confusing state of law prior to the above opinions. It is not necessary in the present case nor is such an exercise in semantics particularly helpful at this time.
Finally, as to the specified issue in this case, I am as impressed as my Brother Judges with the amicus curiae brief filed by the Appellant Government Division of the Army. Yet, this issue need not be decided in the present case as indicated above. Moreover, little notice is paid to the fact that Article 46, UCMJ, 10 U.S.C. § 846, is a two-edged sword and today’s decision would equally restrict the government’s prosecutorial powers. Cf. United States v. Whiting, 12 M.J. 253 (C.M.A.1982). For these reasons, I cannot join the majority’s conclusion on this question at the present time.